     Case 1:17-cv-00365-DAE-AWA Document 299 Filed 01/13/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
UMG Recordings,Inc., et al



-vs-                                                        Case No.:    1:17-cv-00365

Grande Communications Networks LLC,et al




                         MOTION FOR ADMISSION PROSAC VICE


TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now                        Abigail Twenter                 , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent                  Grande                   in this case, and would

respectfully show the Court as follows:

1.     Applicant is an attorney and a member of the law firm (or practices under the name of)

                                          Armstrong Teasdale

       with offices at

               Mailing address:        7700 Forsyth Blvd., Ste. 18000

               City,State, Zip Code:          St. Louis, Missouri 63105

               Telephone:              314-552-6652

               Facsimile:              314-621-5065

               Email:             atwenter@atllp.com
     Case 1:17-cv-00365-DAE-AWA Document 299 Filed 01/13/20 Page 2 of 4




2.     Since          9/30/2016            ,Applicant has been and presently is a member ofand in

       good standing with the Bar of the State of                        Missouri

       Applicant's bar license number is               69397

3.     Applicant has been admitted to practice before the following courts:

       Court:                                                  Admission date:

       USDC,Eastern Missouri                                   2018




4.     Applicant is presently a member in good standing of the bars of the courts listed above,

       except as provided below (list any court named in the preceding paragraph before which

       Applicant is no longer admitted to practice):
        N/A




5.     Applicant has never been subject to grievance proceedings or involuntary removal

       proceedings while a member of the bar of any state or federal court, except as provided

       below:
        N/A




6.     Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

       except as provided below (omit minor traffic offenses):
        N/A



                                               - 2-
      Case 1:17-cv-00365-DAE-AWA Document 299 Filed 01/13/20 Page 3 of 4




7.      Applicant has read and is familiar with the Local Rules ofthe Western District ofTexas and

        will comply with the standards of practice set out therein.

8.      Select one:

        ❑      Applicant has on file an application for admission to practice before the United

               States District Court for the Western District of Texas.

        El     Applicant has co-counsel in this case who is admitted to practice before the United

               States District Court for the Western District of Texas.

               Co-counsel:              J. Stephen Ravel

               Mailing address:         303 Colorado, Ste. 2000

               City, State, Zip Code:         Austin, TX 78701

               Telephone:               512-495-6429

9.      Should the Court grant applicant's motion,Applicant shall tender the amount of$100.00

        pro hac vice fee in compliance with Local Court Rule AT-1(f)(2)[checks made payable

        to: Clerk, U.S. District Court].

10.     Should the Court grant applicant's motion,Applicant shall register as a filing user within 10

        days ofthis order, pursuant to Administrative Policies and Procedures for Electronic Filing

        in Civil and Criminal Cases in the Western District of Texas.




                                                -3-
   Case 1:17-cv-00365-DAE-AWA Document 299 Filed 01/13/20 Page 4 of 4




Wherefore, Applicant prays that this Court enter an order permitting the admission of

                 Abigail Twenter                     to the Western District of Texas pro hac vice

for this case only.

                                             Respectfully submitted,


                                                              Abi ail Twente




                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of this motion upon each
attorney of record and the original upon the Clerk of Court on this the 13 day of
           January                    2020      •


                                                            Abi ail Twenter
                                            [printed nie of Applicant] A
                                                                          1

                                                         A /ff.4 MiAlligr
                                                           A pplic•




                                              -4 -
